           Case 1:20-cr-00411-RA Document 40
                                          39 Filed 03/25/21
                                                   03/24/21 Page 1 of 1

NECHELES LAW LLP
ATTORNEYS AT LAW

535 5th Avenue, 4th Floor
NEW YORK, N.Y. 10017
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                               March 24, 2021
                                                                    Application granted. The
Via ECF                                                             status conference is adjourned
Hon. Ronnie Abrams                                                  to June 25, 2021 at 11:00 a.m.
United States District Court                                        Time is excluded until June
Southern District of New York                                       25, 2021, under the Speedy
Thurgood Marshall Courthouse                                        Trial Act, pursuant to 18
40 Foley Square                                                     U.S.C. Section 3161(h)(7)(A).
New York, NY 10007
                                                                    SO ORDERED.

            Re: United States v. Yoel Abraham, et al, 20-cr-411 (RA) ______________________
                                                                     Ronnie Abrams, U.S.D.J.
                                                                     March 24, 2021
Dear Judge Abrams:

       We write on behalf of all defendants, and with the consent of the government, to
respectfully request an adjournment of tomorrow’s status conference for 90 days.

       Discovery in this case is ongoing and it is voluminous. The additional time
requested will allow time for the government to make an additional sizable production
to the defendants and allow time for the defendants to review that new discovery.

        All defendants consent to the exclusion of time under the Speedy Trail Act both
to allow time to review discovery and for the defense to confer with the U.S. Attorney’s
Office.

       AUSA Jilan Kamal consents to this motion.



                                               Respectfully submitted,

                                                /s/
                                               Gedalia M. Stern

cc: All attorneys (via ECF)
